Title: James Madison to Thomas L. Smith, 21 January 1834
From: Madison, James
To: Smith, Thomas L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 January 21. 1834.
                            
                        
                        
                        J. Madison presents his respects to Dr. Thomas L. Smith, Librarian, to the "Naval Lyceum" at N. Y. who will
                            receive herewith a Box of Books for that Institution.
                        
                            
                                
                            
                        
                    